DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1 and 3-15 are pending in the present application.

Withdrawn Rejections
The rejections of claims 1-7 and 9-15 under 35 U.S.C. 102(a)(1) as being anticipated by Dungworth et al. (WO 2005/105291 A1) and of claim 8 under 35 U.S.C. 103 as being unpatentable over Dungworth et al. (WO 2005/105291 A1) in view of Lei et al. (US 2014/0044761 A1) are hereby withdrawn in view of the amendment to include that the microcapsules release the oily medium upon removal of the aqueous medium without need for pressure to rupture the microcapsules.  Applicant’s Remarks, filed 10 February 2022, argue that Dungworth et al. fail to teach the “dry pop” microcapsules since the particles of Dungworth et al. exhibit a half height of at least 350 ºC.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 12-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sanchez-Silva et al. (Industrial & Engineering Chemistry Research, 2010).
Sanchez-Silva et al. disclose microencapsulation of paraffin wax in methacrylic acid, methyl acrylate, and methylmethacrylate (Table 1).  Sanchez-Silva et al. disclose that methyl methacrylate (MMA) has a water solubility of 15 g/L, which is almost 40 times greater than that of styrene, and it is considerably more polar than paraffin wax.  Homopolymerization of MMA as an encapsulating material for the paraffin was thus chosen as the first acrylate system for study.  To increase the polarity gap, the next system was a copolymerization of MMA with methyl acrylate (MA).  Finally, ter-polymerizations of MMA, MA, and methacrylic acid (MAA) were chosen to produce an even greater polarity gap between the acrylic composition and the paraffin wax (pg. 12205, col. 1, para. 4).  Sanchez-Silva et al. disclose examples comprising PVP/acrylate monomers at 0.1885 and paraffin wax/monomers of 0.33 (Table 1).
Regarding instant claim 12, it is noted that paraffin wax is often used to help soften the skin.
Regarding the release of oily medium upon removal of the aqueous medium and the storage stability, Sanchez-Silva et al. disclose microcapsules comprising an oily medium and an ionic acrylate copolymer shell.  Therefore, in the absence of evidence to the contrary, the microcapsules of Sanchez-Silva et al. would inherently possess the same properties as the compositions of the instant claims.
The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  The release characteristic and storage stability are descriptive and thus would be an inherent property of the claimed composition.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-15 are rejected under 35 U.S.C. 103 as being unpatentable over Schwantes et al. (US 2006/0263519 A1) in view of Sanchez-Silva et al. (Industrial & Engineering Chemistry Research, 2010) and Herault (US 2004/0043078 A1).
Instant claim 1 is drawn to an aqueous slurry composition comprising an aqueous medium having dispersed therein oily medium-containing microcapsules comprising an ionic acrylate copolymer shell encapsulating said oily medium, wherein the ionic acrylate copolymer is made from only water-soluble monomers, and the microcapsules release the oily medium upon removal of the aqueous medium without need for pressure to rupture the microcapsules.
Schwantes et al. teach dispersing an oil soluble amine modified ethoxylated trimethylol propane triacrylate and an oil soluble diethylene glycol dimethacrylate along with a free radical initiator and an organic acid into an internal oil phase; forming a pre-polymer, then adding to the oil phase a water phase comprising a dispersion of water and an anionic emulsifier acid, and a second initiator.  The water phase is then emulsified into the oil phase (w/o) and heated to form microcapsule wall material at the interface of the water and oil phases ([0015]-[0016], [0019]-[0042]).  
Schwantes et al. teach that the continuous oil phase contains all of the monomers/prepolymer for forming the wall material, and the oil phase and water phase may each comprise an initiator to polymerize the wall material at the interface of the water and oil phases.  Schwantes et al. do not explicitly an o/w emulsion wherein the microcapsule wall materials are water soluble and present in the water phase, as instantly claimed.
Sanchez-Silva et al. teach preparing microcapsules comprising adding water-soluble monomers to the continuous aqueous phase and an initiator in the oil phase in order to avoid pure acrylic particles in the water phase without encapsulating paraffin.  The initiator reacts with the acrylic monomers in the aqueous phase to prepare the microcapsules encapsulating the oily medium (pg. 12205, col. 1, para. 5).
Herault teaches a process for encapsulating emulsions comprising providing a mixture of a polymerizable emulsifier, at least one polyfunctional comonomer, at least one hydrophilic component, at least one hydrophobic component, optionally monofunctional comonomers and optionally active substances, and polymerizing the mixture ([0005]-[0013]).  Herault teaches that the polyfunctional comonomers include polyfunctional acrylate monomers that are water soluble, such as trimethylolpropane ethoxylate triacrylates ([0023]); the monofunctional comonomers include acrylic and methacrylic acid and esters, which ensure better polymerization and stabilize the capsules by positive and negative charges ([0026]); the hydrophilic component includes water ([0029]); the hydrophobic component includes oils ([0049]); and the active substances include perfumes, fertilizers, insecticides, herbicides, fungicides, etc. ([0066]-[0067]).
Therefore, it would have been prima facie obvious for a person having ordinary skill in the art prior to the effective filing date of the instant claims to prepare microcapsules by including water-soluble acrylate comonomers, water, oily medium and initiators in an oil-in-water emulsions followed by polymerization to encapsulate the oily medium in the polymer shell made from water soluble comonomers.
Instant claim 3 states that the ionic acrylate copolymer is comprises of a mono-functional acrylate monomer having an ionic group and a multi-functional acrylate monomer.  
Instant claim 4 states that the ionic acrylate copolymer is an anionic copolymer and the mono-functional acrylate monomer contains an anionic group.  
Instant claim 5 states that the anionic group is a carboxylic acid.
Instant claim 6 states that the ionic acrylate copolymer is a cationic copolymer and the mono-functional acrylate monomer contains a cationic group.
Instant claim 7 states that the cationic group is an ammonium group.
Herault teaches monofunctional comonomers comprising acrylic and methacrylic acid and esters thereof comprising positive or negative charges ([0026]).
Instant claim 9 states that the weight ratio of mono-functional acrylate to multi-functional acrylate is within the range of 30:70 to 70:30.
Herault teaches that the polyfunctional comonomers and monofunctional comonomers are each used in quantities of 0.01 to 20%, preferably 0.1 to 10% and more particularly 0.5 to 5% by weight of the final emulsion ([0024], [0027]).
Instant claim 10 states that the ionic acrylate copolymer shell comprises 5-25% by weight of the microcapsule.
Instant claim 11 states that the oily medium comprises a pesticide, herbicide and/or plant fertilizer.
Instant claim 12 states that the oily medium comprises a fragrance, a UV-absorber, and/or a skin moisturizer.
Herault teaches that the active substances include perfumes, fertilizers, insecticides, herbicides, fungicides, etc. ([0066]-[0067]).
Instant claim 13 states that the microcapsules release less than 10% of said oily medium over four weeks of storage but release all of the oily medium once the aqueous medium is removed.
Instant claim 14 states that the microcapsules release 80-100% of said oily medium within 6 hours after aqueous medium removal.
Instant claim 15 states that the microcapsules release less than 5% of said oily medium over four weeks of storage.
The Office does not have the facilities for examining and comparing applicant’s product with the product of the prior art in order to establish that the product of the prior art does not possess the same functional characteristics of the claimed product.  The release characteristic and storage stability are descriptive and thus would be an inherent property of the claimed composition.  In the absence of evidence to the contrary, the burden is upon the applicant to prove that the claimed products are functionally different than those taught by the prior art and to establish patentable differences.  See Ex parte Phillips, 28 U.S.P.Q.2d 1302, 1303 (PTO Bd. Pat. App. & Int. 1993), Ex parte Gray, 10 USPQ2d 1922, 1923 (PTO Bd. Pat. App. & Int.) and In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977).

It would have been prima facie obvious for a person having ordinary skill in the art to prepare microcapsules comprising water soluble acrylate comonomer and water soluble polyfunctional acrylate comonomer as the capsule shell encapsulating oily medium.  The microcapsules would comprise the same components as instantly claimed, and would therefore also comprise the same properties, including releasing the oily medium upon removing the aqueous medium and the storage stability.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nathan W Schlientz whose telephone number is (571)272-9924.  The examiner can normally be reached on 10:00 AM to 6:00 PM, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.W.S/Examiner, Art Unit 1616 

/Mina Haghighatian/Primary Examiner, Art Unit 1616